Citation Nr: 1226933	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  04-27 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic right peroneal tendonitis until May 11, 2011.

2.  Entitlement to a rating in excess of 10 percent for chronic right peroneal tendonitis from May 12, 2011.

3.  Entitlement to an initial compensable rating for a scar, as a residual of an open debridement of the right peroneal tendons.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from January 2000 to January 2004 and from July 2006 to May 2007.  The Veteran filed his claim for service connection for chronic right peroneal tendonitis in October 2003, while still in active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, inter alia, granted the Veteran's claim for service connection for chronic right peroneal tendonitis with an initial noncompensable evaluation and granted a separate noncompensable evaluation for scarring, each effective as of the Veteran's date of discharge from service in January 2004.

This case was previously been before the Board in March 2011, when it remanded the case in order to provide the Veteran with additional notice under the Veterans Claims Assistance Act of 2000 (VCAA), attempt to obtain certain service treatment records, and provide the Veteran with a VA examination.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed in further detail in the VCAA discussion below, the Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

In April 2012, while on appeal, the VA Appeals Management Center increased the rating of the Veteran's right peroneal tendonitis to 10 percent effective May 12, 2011.  



FINDINGS OF FACT

1.  Until May 11, 2011, the weight of the competent and credible evidence of record indicates that chronic right peroneal tendonitis is manifested by pain but no limitation of motion or x-ray evidence of arthritis.

2.  From May 12, 2011 to the present, the weight of the competent and credible evidence of record indicates that chronic right peroneal tendonitis is manifested by a limitation of motion that is no greater than moderate in severity.

3.  The weight of the competent and credible evidence of record indicates that right ankle scarring is manifested by a superficial, stable scar on the ankle that results in no pain or limitation of function.

4.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.   


CONCLUSIONS OF LAW

1.  Until May 11, 2011, the criteria for a compensable disability rating for chronic right peroneal tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5024, 5271 (2011).

2.  From May 12, 2011 to the present, the criteria for a disability rating in excess of 10 percent for chronic right peroneal tendonitis have not been met.  38 U.S.C.A.     § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5024, 5271 (2011).

3.  The criteria for an initial compensable disability rating for right ankle scarring have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.41, 4.118, Diagnostic Codes 7800-7805 (2008).

4.  The criteria for referral of the Veteran's disabilities on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA). Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

In the present case, correspondence dated July 2004, August 2004, and April 2012 satisfied the duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the 2006 Dingess decision, and as such, he was not provided with Dingess notice at the time of his claim.  

The Board's March 2011 Remand instructed the agency of original jurisdiction to provide the Veteran with all required notice under the VCAA.  The Board notes that a March 2011 VCAA letter was sent to the Veteran but was ultimately returned as undeliverable.  In April 2012, as part of the supplemental statement of the case, the Veteran was provided with appropriate notice regarding the degree of disability, effective date, and criteria for a compensable rating.  The Veteran's representative responded in May 2012 that the Veteran had no other information or evidence to submit.

Regardless, in the instant case, the issue of a higher initial disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issues on appeal.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, including VA examination reports and VA treatment records.  The Board's March 2011 Remand noted that the Veteran's claims file had, at that time, been lost through no fault of the Veteran, and the rebuilt claims file available to the Board lacked certain critical records.  The Board observed that the Veteran's claim, notice of disagreement, substantive appeal, service treatment records from January 2000 to January 2004, and November 2003 QTC examination were all missing from the claims file.  All of those documents have been successfully located and incorporated into the Veteran's claims file.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, pursuant to the Board's March 2011 Remand, the Veteran was provided with an examination of his ankle joint and scar in May 2011.  The report of the VA examination indicates that the examiner reviewed the Veteran's past medical history and claims file, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Neither the Veteran nor his representative has contested the adequacy of this examination.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision as to the Veteran's disabilities in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In his July 2004 substantive appeal, the Veteran requested a local hearing before a Veterans Law Judge.  A local hearing was scheduled for December 8, 2004.  The Veteran failed to appear for that hearing.  A postponement was neither requested nor granted, the Veteran has not asserted any good cause for missing the hearing, and he has not requested a rescheduling of the hearing.  Under these circumstances, VA considers the hearing request to have been withdrawn.  See 38 C.F.R. § 20.704 (2011).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Principles of Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2011).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2011).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In every instance in which the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2011).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Increased Rating for Right Peroneal Tendonitis

The Veteran claims that the disability rating for his right ankle condition should be higher than the currently staged rating of zero percent until May 11, 2011, and 10 percent from May 12, 2011.

The Veteran's right peroneal tendonitis has been evaluated under diagnostic code 5024, which is applicable to tenosynovitis.  This diagnostic code is to be rated as degenerative arthritis based on limitation of motion of the affected parts.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2011).  The diagnostic code applicable to degenerative arthritis provides that when x-ray evidence of degenerative arthritis is presented but the loss of range of motion is noncompensable, a 10 percent disability rating is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Under the diagnostic code applicable to limitation of motion of the ankle, a 10 percent evaluation applies to a "moderate" limitation of ankle motion, and a 20 percent evaluation applies to a "marked" limitation of ankle motion.  See 38 C.F.R. §4.71a, Diagnostic Code 5271 (2011).

The Rating Schedules does not define the words "moderate" and "marked."  When evaluating whether the Veteran's limitation of ankle motion is moderate or marked, rather than applying a mechanical formula, the Board will evaluate all of the evidence to ensure that its decision is equitable and just.  See 38 C.F.R. 4.6 (2011). 

A normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

The Board has considered the application of alternative diagnostic codes, but it finds that there are no such codes that better describe the Veteran's right ankle symptomatology.  Diagnostic codes 5270 (applicable to ankylosis of the ankle) and 5272 (applicable to ankylosis of the subastragalar or tarsal joint) do not apply because the record contains no evidence of ankylosis.  Diagnostic code 5273 (applicable to malunion of the os calcis or astragalus) does not apply because the record contains no evidence of such malunion.  Diagnostic code 5274 (applicable to astragalectomy) does not apply because the Veteran has never undergone such a procedure.  The Board will accordingly rate the Veteran's condition using the diagnostic codes applicable to tenosynovitis, degenerative arthritis, and limitation of motion of the ankle.

Turning to a review of the medical evidence of record, in August 2002, while in service, the Veteran underwent a surgical debridement of the right peroneal tendons.  A December 2002 in-service Report of Medical Board indicated that the Veteran was able to walk and wear regular shoes without difficulty.  The ranges of motion of the ankle and subtalar joints were normal.  The Veteran had good muscle strength.  An August 2003 Report of Medical Board indicated that the Veteran had experienced chronic right ankle pain, specifically along the peroneal tendons.  The right ankle had a normal range of motion, and a neurovascular examination was normal.  The Veteran had tenderness along the peroneal tendons and anterolateral aspect of the ankle and foot over the sinus tarsi.  The Veteran had no gross instability, and there were no other remarkable findings on physical examination. 

The Veteran received an examination for VA purposes in December 2003.  The examiner noted that the Veteran had symptomatic right peroneal tendonitis that had existed since 2002.  The Veteran indicated that he experienced discomfort when walking long distances or standing for long periods of time.  The Veteran's symptoms occurred intermittently as often as weekly with each occurrence lasting for approximately one hour.  The Veteran did not receive any treatment for his condition, and he had no functional impairment.  

Upon physical examination, the Veteran's posture and gait were within normal limits.  Examination of the feet revealed no evidence of abnormal weight bearing, and the Veteran did not require an assistive device for ambulation.  The appearance of the right ankle joint was normal.  The Veteran had 20 degrees of dorsiflexion and 45 degrees of plantar flexion without pain.  The range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner observed no deformity of the ankles.  The examiner offered no diagnosis because he characterized the Veteran's right ankle condition as fully resolved.

In a June 2004 VA treatment note, the Veteran stated that his right ankle "bothered him" occasionally, especially when ascending or descending stairs.  The Veteran reported taking over-the-counter medications in treatment of this condition.  Upon physical examination, the Veteran experienced pain with palpation to the lateral mallelolus region along the incision line.  The Veteran had a normal range of motion and good strength against resistance.  In May 2006 and May 2007 VA treatment records, the Veteran denied difficulty with his gait, strength, or balance.  In a June 2008 VA treatment record, the Veteran stated that he still experienced pain and clicking in his ankle when he walked.

Pursuant to the Board's March 2011 Remand, the Veteran received a VA examination of his ankle in May 2011.  The Veteran described experiencing progressive problems with his right ankle since the time of his in-service 2002 surgical repair of the right peroneal tendon.  The Veteran described pain, weakness, popping, clicking, and cramping in his right ankle.  The Veteran described a subjective sense of instability, stating that he felt as though his ankle would give way under stress.  The Veteran had experienced swelling in the past, but he presented with no swelling at the time of his examination.  The Veteran reported that flare-ups of moderate severity occurred as frequently as weekly, and lasted hours up to a day.  The Veteran treated flare-ups with over-the-counter medications, ice, rest, stretching, and activity limitation.  The Veteran wore custom orthotics in his shoes, and these devices decreased pain in his right foot and ankle.  The Veteran avoided running and high-impact activities, but he could stand for up to an hour and walk up to a mile.  The Veteran stated that his condition was gradually worsening.

There was no history of neoplasm.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran's gait was normal, and he had no evidence of abnormal weight bearing.  There was no inflammatory arthritis or joint ankylosis.  The range of motion in the ankle was zero to 15 degrees of dorsiflexion, with tenderness beginning at 15 degrees, zero to 40 degrees of plantar flexion, with tenderness beginning at 35 degrees, zero to 15 degrees of eversion, with tenderness beginning at 15 degrees, and zero to 25 degrees of inversion, with tenderness beginning at 20 degrees.  The lateral aspect of the right ankle was tender to palpation.  There was some snapping and popping with the range of motion, but no specific joint laxity was noted.  On repetitive use, there was some increase in pain, without additional weakness, excess fatigability, incoordination, lack of endurance, or loss of range of motion.  The examiner could not express the additional limitation that the Veteran would experience during a flare-up.  The examiner noted that a December 2010 x-ray examination was unremarkable.

The examiner diagnosed the Veteran with right peroneal tendonitis with a mildly decreased range of motion.  The condition would have significant effects on the Veteran's occupational activities in the form of decreased mobility, problems with lifting and carrying, and pain.  The disability would present no barrier to bathing, dressing, toileting, and grooming, mild effects on shopping, recreation, traveling, and driving, and moderate effects on chores, exercise, and sports.  

Applying the pertinent laws to the facts in the instant case, before the Veteran's May 12, 2011 VA examination, the Veteran had never demonstrated limited motion of the right ankle, even taking into account motion limited by pain, fatigue, weakness, incoordination, or lack of endurance.  A compensable evaluation based on limitation of motion of the ankle is therefore unavailable.  Additionally, the record contains no radiographic evidence of arthritis of the right ankle.  A compensable evaluation based on degenerative arthritis, which provides for compensable ratings only when arthritis is established by x-ray findings, is therefore unavailable.  In sum, a compensable rating under any diagnostic code before May 12, 2011 is unavailable.

The Veteran is in receipt of a 10 percent disability evaluation as of May 12, 2011, and the Board will not disturb the assigned rating.  With regard to the possibility of a higher rating, as noted above, a 20 percent disability rating applies to "marked" limitation of ankle motion.  At the time of his May 12, 2011 VA examination, the Veteran had a five degree loss of dorsiflexion (15 degrees out of 20 degrees) and a ten degree loss of plantar flexion, when taking into account motion limited by tenderness (35 degrees out of 45 degrees).  The evidence demonstrates that the Veteran has maintained 75 percent or more of both dorsiflexion and plantar flexion.  Furthermore, the examiner characterized the Veteran's loss of motion as "mild."  The Board finds that these facts do not support a finding that the Veteran suffers from a "marked" limitation of ankle motion.  A 20 percent disability rating is therefore unavailable to the Veteran at any time.

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2011).  The Board has taken note of these factors in its above range of motion discussion.  The Veteran's May 2011 VA examiner specifically noted that the Veteran experienced no additional weakness, excess fatigability, incoordination, lack of endurance, or loss of range of motion with repetitive use.  While the Board accepts the contentions of the Veteran that his ankle disability causes him to experience significant pain, the Board has taken this into account in its above discussion of the range of motion of the Veteran's right ankle.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss due to pain is not warranted.

For the above reasons, an initial compensable rating for the Veteran's right ankle condition is not warranted, and a rating in excess of 10 percent is not warranted from May 12, 2011 to the present.  

Scars

The Veteran claims that the initial disability rating for his right ankle scar should be higher than the current noncompensable evaluation.

VA received the Veteran's claim in October 2003.  Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities.  VA's General Counsel has held that when a law or regulation changes during the pendency of a claim for an increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to the enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised version of the regulation is more favorable to the veteran, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The new criteria only apply to claims filed on or after October 23, 2008, or if a request is made by a veteran for review under these clarified criteria who was previously rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, and he has not requested review under the new criteria, the Board will only consider the prior criteria.  

Turning to the facts in the instant case, the Veteran received a VA examination of his scar in May 2011, at which time the examiner noted that the Veteran had a surgical scar traversing posterior/inferior to the right lateral malleolus.  The examiner observed no skin breakdown over the scar, and the Veteran reported having no pain or tenderness.  The maximum width of the scar was 0.1cm, and the maximum length was 11cm.  The scar had an area of less than 6 square inches.  The scar was superficial, with no inflammation, edema, keloid formation, or other disabling features.  The examiner characterized the scar as "well healed."  

The Veteran's service-connected scar is currently rated as noncompensable under Diagnostic code 7804, which provides for a 10 percent rating for superficial scars that are painful on examination.  This Diagnostic code is not most appropriate because the Veteran has never reported that his scar was painful.  Diagnostic code 7800 is similarly unavailable because the scar is on the Veteran's right ankle, and it therefore does not involve disfigurement of the head, face, or neck.  Diagnostic code 7801 is unavailable because the Veteran's scar is neither deep nor does it cause limited motion.  Diagnostic code 7802 is unavailable because the Veteran's scar is not 144 square inches or greater.  Diagnostic code 7803 is unavailable because while the Veteran's scar is superficial, it is not unstable.

Instead, the Veteran's scar is most appropriately rated under Diagnostic Code 7805, applicable to all other types of scars.  This diagnostic code indicates that such scars should be rated based on limitation of function of the affected part of the body.  The Board finds no evidence of record suggesting that the Veteran's surgical scar limits the function of his ankle or foot in any way, and a compensable rating under this diagnostic code is therefore unavailable. 

For the above reasons, an initial compensable rating for the Veteran's service-connected scar is not warranted.  The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's symptomatology was more or less than stated above.  The Veteran is accordingly not entitled to receive a "staged" rating.  See Fenderson, supra.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for the Veteran's disabilities, but the Veteran does not meet those criteria.  

It does not appear that the Veteran has "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  During his May 2011 VA examination, the Veteran indicated that he was employed as a shift supervisor at an ethanol plant, and he reported losing no time from work or periods of incapacity secondary to his disabilities.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

An initial compensable rating for chronic right peroneal tendonitis until May 11, 2011 is denied.

A rating in excess of 10 percent for chronic right peroneal tendonitis from May 12, 2011 is denied.

An initial compensable rating for a scar, as a residual of an open debridement of the right peroneal tendons, is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


